302 F.2d 263
Charles Patrick HUNTER, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 352, Docket 27267.
United States Court of Appeals Second Circuit.
Argued May 2, 1962.Decided May 3, 1962.

Joseph K. Guerin, New York City (Myers & Guerin, New York City, on the brief), for petitioner-appellant.
Roy Babitt, Sp. Asst. U.S. Atty., Southern Dist. of New York, New York City (Robert M. Morgenthau, U.S. Atty., Southern Dist. of New York, on the brief), for respondent-appellee.
Before LUMBARD, Chief Judge, and WATERMAN and FRIENDLY, Circuit judges.
PER CURIAM.


1
There was ample evidence for the Naturalization Examiner and the District Court to find that the petitioner for naturalization had 'knowingly and intentionally' waived his rights to citizenship, Moser v. United States, 341 U.S. 41, 47, 71 S. Ct. 553, 95 L. Ed. 729 (1951), by signing Selective Service Form 130 which relieved him from military service upon the condition expressly stated on the face of the form, pursuant to 4(a) of the 1948 Selective Service Act, 50 U.S.C.A.Appendix, 454(a), see 315 of the Immigration and Naturalization Act of 1952, 8 U.S.C.A. 1426, that he 'shall thereafter be debarred from becoming a citizen of the United States.'


2
Affirmed.